Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been withdrawn. Claims 8-12 have been rejoined.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim(s) 4-10 withdrawn without traverse. Accordingly, claim(s) 4-10 have been canceled. See MPEP 821.01.
Cancel claims 7 and 19.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-2, 4-6, and 8-12 is(are) allowable over the closest prior art: Ogawa et al. (WO 20171501112, US 20180355088 as English equivalent).
Ogawa (claims, abs., examples, 150-151, 161, 194-195, 485) discloses a monomer: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and a polymer produced thereof:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Therefore, claims 1-2, 4-6, and 8-12 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 
/SHANE FANG/Primary Examiner, Art Unit 1766